Exhibit 10.1

 

TERMINATION AGREEMENT

 

February 27, 2009

 

To:

Montpelier Re Holdings Ltd.

 

 

Montpelier House

 

 

94 Pitts Bay Road

 

 

Pembroke HM 08

 

 

Bermuda

 

 

 

 

Attention:

William Pollett, Treasurer and Senior Vice President

 

 

 

 

From:

Credit Suisse International

 

 

One Cabot Square

 

 

London E14 4QJ England

 

 

This letter agreement (the “Termination Agreement”) relates to the Transactions
(the “Transactions”) entered into between Credit Suisse International (“CS”) and
Montpelier Re Holdings Ltd. (“Counterparty”), pursuant to (i) a letter agreement
dated May 31, 2006, as amended on December 6, 2007, between CS and Counterparty
(the “Confirmation”), relating to an aggregate Number of Shares equal to
7,920,000 and (ii) a Share Issuance Agreement dated May 31, 2006 among CS,
Counterparty and Credit Suisse Securities (USA) LLC, as collateral agent (the
“SIA”).  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation or the SIA, as applicable.

 

1.  Termination of Transactions.  The parties agree that:

 

(a)                                  upon the effectiveness of this Termination
Agreement, all the Transactions shall be terminated in their entirety;  and

 

(b)                                 effective upon payment by CS to Counterparty
of $32,000,000 and delivery by Counterparty to CS of 2,000,000 Shares (the
“Settlement Shares”), each on March 4, 2009 (the “Early Settlement Date”), both
CS and Counterparty shall have satisfied in full their obligations under the
Confirmation; and

 

(c)                                  effective upon delivery by CS to
Counterparty of 7,920,000 Shares on the Early Settlement Date, CS shall have
satisfied in full its obligations under the SIA.

 

2.  Representations and Warranties.

 

(a) Each party represents to the other party that:

 

(i)                 It is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.

 

(ii)              It has the power to execute and deliver this Termination
Agreement and to perform its obligations under this Termination Agreement and
has taken all necessary action to authorize such execution, delivery and
performance.

 

(iii)           Such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets.

 

--------------------------------------------------------------------------------


 

(iv)          All governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with.

 

(v)             Its obligations under this Termination Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b) CS represents to, and agrees with, Counterparty that the Settlement Shares
shall be used solely to satisfy its obligations under the SIA.

 

3.  Counterparts.  This Termination Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

4.  Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND CS HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TERMINATION AGREEMENT OR THE ACTIONS OF COUNTERPARTY OF ITS
AFFILIATES OR CS OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

5.  Governing Law.  THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Termination Agreement and returning it in the manner
indicated in the attached cover letter.

 

 

 

Yours faithfully,

 

 

 

CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH,
AS AGENT FOR CREDIT SUISSE
INTERNATIONAL

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,
AS COLLATERAL AGENT

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------